If a witness be offered, the adverse party may by other witnesses prove him interested, and he shall thereupon be rejected as incompetent.
The plaintiff offered the log-book on the voyage to show the (146) time of the vessel's arival [arrival] at Savannah, and her continuance there; also the time of her arrival at Beaufort in this State. It was not objected to, and was delivered in evidence to the jury.
Defendant offered to read a copy of the sailing orders, and proved the original to have been in the plaintiff's hands.
PER CURIAM. You cannot read the copy unless you have given notice to the plaintiff to produce the original.
It then appeared, upon further examination, that the person who had the possession for the plaintiff had searched for it, but could not find it.
PER CURIAM. There is no difference, as insisted on, between deeds and other writings. You cannot read a copy where you have not given notice to produce the original. The reading a copy where the original is lost applies only in cases where the owner of the writing proves it lost, not where it belongs to the adversary.
NOTE. — Upon the first point, see Murray v. Marsh, post, 290;Ingram v. Watkins, 1 N.C.
Upon the last two points, see Cotton v. Beasley, 6 N.C. 259; S. c.,4 N.C. 19; McFarland v. Patterson, 4 N.C. 421; Blanton v. Miller, 2 N.C. 4;Baker v. Webb, ibid., 43; Garland v. Goodloe, post, 351; Bryan v.Parsons, 5 N.C. 152; Carlton v. Bloodworth, ibid, 424; Nicholson v.Hilliard, 6 N.C. 270; S. c., 4 N.C. 24; Governor v. Barkley, 11 N.C. 20;S. v. Kimbrough, 3 N.C. 431; Dumas v. Powell, 14 N.C. 103; Smith v.Wilson, 18 N.C. 40; Kello v. Maget, ibid., 414; Murphy v. McNeil,19 N.C. 244.